Citation Nr: 1342654	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  10-42 911	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to increases in the "staged" ratings (of 40 percent from November 1, 2009 through March 15, 2011, and 40 percent from June 1, 2011) assigned for the Veteran's lumbar spine disability.

2.  Entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity.

3.  Entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife
ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1961 to August 1964.  These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2009 and September 2010 rating decisions of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  The December 2009 rating decision granted a 100 percent rating (temporary total convalescent rating under 38 C.F.R. § 4.30) for the Veteran's lumbar spine disability, effective August 6, 2009 (the date of a lumbar spine surgery), followed by a 40 percent rating, effective November 1, 2009.  The September 2010 rating decision granted a separate 10 percent rating for radiculopathy of the right lower extremity, effective November 1, 2009, and a separate 10 percent rating for radiculopathy of the left lower extremity, effective June 2, 2010.  A May 2011 rating decision granted a 100 percent rating (temporary total convalescent rating under 38 C.F.R. § 4.30) for the lumbar spine disability, effective March 16, 2011 (the date of a lumbar spine surgery), followed by a 40 percent rating, effective June 1, 2011.  The Veteran has not disagreed with the temporary total rating assigned in both instances; he has expressed dissatisfaction with the increased "staged" rating, and both "stages" of the rating (that are less than 100 percent) remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  The issue is characterized accordingly.  In February 2012, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The Board notes that it has reviewed both the Veteran's physical claims file and Virtual VA to ensure that the complete record is considered.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.
REMAND

The Veteran has not been afforded a VA examination to assess his lumbar spine disability and right and left lower extremity radiculopathy since January 2011 (nearly three years ago).  Given the allegations of worsening at his February 2012 hearing (and his testimony alleging new neurological symptoms such as a bowel problem), a contemporaneous examination to assess the severity of these disabilities is necessary.  In addition updated treatment records are pertinent evidence that must be secured.

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his lumbar spine and radiculopathy disabilities during the pendency of the instant claim, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  The RO should obtain complete records of all such treatment and evaluation from the sources identified.  If any records requested are unavailable, the reason must be explained for the record.  The RO must specifically secure for the record complete copies of the clinical records of all VA treatment the Veteran has received for these disabilities since January 2011.  If any records are unavailable, the reason must be explained for the record.

2.  After the development sought above is completed, the RO should arrange for the Veteran to be examined by an orthopedic spine surgeon to assess the severity of his service-connected lumbar spine disability (to include all neurological symptoms).

The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  All indicated tests or studies, such as x-rays, range of motion measurements, and neurological testing, should be completed.  The findings reported should be sufficiently detailed to allow for application of pertinent VA rating criteria (i.e., to assess all orthopedic and neurological manifestations of the disability).  The examiner is requested to comment on any functional loss and/or limitations due to the disability.

The examiner should specifically comment on the number of weeks of incapacitating episodes (i.e., periods of bedrest ordered by a physician), if any, that the Veteran has experienced due to his service-connected lumbar spine disability in any given 12-month period since filing his claim.  The examiner must also note whether there are any neurological symptoms other than the already service-connected right and left lower extremity radiculopathy, and if so, describe their nature and severity (in addition to assessing the severity of the lower extremity radiculopathy).

The examiner must explain the rationale for all opinions.

3.  The RO should ensure that all development sought is completed, arrange for any further development suggested by the additional evidence received, and then readjudicate the claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case (SSOC) and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

